Title: To Alexander Hamilton from James Stille, 17 March 1800
From: Stille, James
To: Hamilton, Alexander


          
            Sir
            Fort Jay 17th. March 1800.
          
          I have the honor to send You inclosed the Certificate of Lt. A. Pope—respecting the regular Inlistment of a man in the place of Sergt. Slaughter about to be discharged—and to be Sir your Obt. Hl. Servt.
          
            J Stille Capt.
            2 Regt. A&E
            Commg
          
          Maj. Genl. Hamilton
        